04/29/2020



          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 19-0620



                                        DA 19-0620
                                                                            FILED
                                                                               APR 2 9 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montane
IN THE MATTER OF B.O.H.,
                                                                   ORDER
            Youth in Need of Care.




       Counsel for the appellant rnother of B.O.H. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that she has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted tirne to file a
response, but no response was filed.
       The Court has now independently exarnined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal rnerit that
could be raised in the rnother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother per4zally.
       DATED thisZI.Clay of April, 2020.



                                                               Chief Justice
            ,

    LA
    ,  Av4e-
       e,




       Justices




2